Citation Nr: 9926005	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-08 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
left S1 nerve root lesion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

In November 1998, the veteran had a hearing at the RO 
before the undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left S1 nerve root lesion, manifested 
primarily by constant radiating pain; positive straight 
leg raising; pain on palpation of the paraspinal muscles 
at the lumbar level, bilaterally; limitation of lumbar 
spine motion; an absent left ankle jerk; equivocal 
position sense with respect to dorsiflexion of the left 
toe; decreased sensation in the lateral left buttock and 
lateral left thigh; difficulty supporting himself on his 
left lower extremity; and painful flare-ups approximately 
4 to 5 times a month, is productive of pronounced 
impairment.


CONCLUSION OF LAW

The criteria for a 60 percent rating for a left S1 nerve 
root lesion have been met.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the 
veteran's claim of entitlement to an increased rating is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally 
is a well-grounded claim).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories 
and findings pertaining to the disability.  Although 
consideration of the medical history of a disability is 
performed in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's left S1 nerve root lesion is rated in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under that code, a 20 percent 
rating is warranted for moderate intervertebral disc 
syndrome, manifested by recurring attacks.  A 40 percent 
evaluation is assignable when there is severe 
intervertebral disc syndrome, manifested by recurring 
attacks with intermittent relief.  A 60 percent rating is 
warranted for pronounced impairment, manifested by 
symptoms compatible with sciatic neuropathy and 
characteristic pain, as well as demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  In such 
cases, there is little intermittent relief.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that it is not enough 
for an examiner to state a range of motion.  Rather, 
38 C.F.R. § 4.40 required consideration of factors such 
as lack of normal endurance, functional loss due to pain, 
and pain on use; specifically limitation of motion due to 
pain on use including during flare-ups.  The Court also 
held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there 
must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

Service connection was established for the disability at 
issue by a rating decision in December 1989.  A 10 percent 
evaluation was assigned effective from June 19, 1989.  A 
rating decision in July 1992 increased the evaluation to 
20 percent, effective from November 13, 1991.  The 20 
percent rating has been continued to date.  The current 
claim for an increased rating was received in March 1997.  

The recent clinical evidence shows that the veteran's 
service-connected low back disability is manifested 
primarily by constant pain radiating from his low back 
into his left lower extremity.  (See: VA outpatient 
treatment records dated in 1996 and 1997, and the report 
of VA examination in July 1998.)  Objective findings 
include evidence of positive straight leg raising at 65 to 
75 degrees; pain on palpation of the paraspinal muscles at 
the lumbar level, bilaterally; limitation of lumbar spine 
motion with pain; an absent left ankle jerk; equivocal 
position sense with respect to dorsiflexion of the left 
toe; decreased sensation in the lateral left buttock and 
lateral left thigh; and difficulty supporting himself on 
his left lower extremity. 

At a hearing before the undersigned Member of the Board in 
November 1998, the veteran testified that he had painful 
flare-ups approximately 4 to 5 times a month, and there is 
no evidence on file to contradict such testimony.  
Moreover, the evidence shows that for the last several 
years, he has been followed by VA for treatment of his low 
back disability.  That treatment has included physical 
therapy, prescription medication, and at least 3 
injections to numb the pain. 

Although there are no recent findings of demonstrable 
muscle spasms, the evidence does show symptoms compatible 
with sciatic neuropathy and characteristic pain, absent 
ankle jerk, and other neurological findings appropriate to 
the site of the diseased disc.  There is little 
intermittent relief; and therefore, the Board is of the 
opinion that the foregoing evidence more nearly reflects 
the criteria for pronounced impairment.  

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation under 
alternative diagnostic codes applicable to the back.  A 
100 percent rating is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, for the residuals of a fractured 
vertebra with cord involvement in which the veteran is 
bedridden and requires long leg braces.  A 100 percent 
rating is also warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5286, when there is complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with 
marked deformity and involvement of the major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  However, in this case, neither the 
residuals of a fractured vertebra nor unfavorable 
ankylosis of the spine are demonstrated.


The Board has also considered the possibility of a higher 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Under that code, an 80 percent evaluation is warranted for 
complete paralysis of the sciatic nerve in which the foot 
dangles and drops, and there is no active movement 
possible in the muscles below the knee.  In such cases, 
flexion of the knee is weakened and (very rarely) lost.  
Although the veteran testified to the effect that he may 
have footdrop, that was not objectively confirmed either 
during his VA outpatient treatment or during his recent VA 
examination.  Moreover, there is no evidence that the 
veteran has lost active movement possible in the muscles 
below the knee or that flexion of the knee is weakened or 
lost.  Indeed, complete paralysis of the sciatic nerve has 
simply not been reported.  

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating commensurate with the average 
earning capacity impairment due exclusively to his 
service-connected back disability.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture , with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  

The veteran testified that he has been a police officer 
for many years and that he is contemplating a change in 
jobs due, in part, to his service-connected back 
disability.  He acknowledged, however, that he has not 
lost a significant amount of time, due primarily to the 
fact that as a supervisor, he has been able to adjust his 
work schedule.  He also testified that prior to his 
duties as a supervisor, he probably lost no more than 10 
to 12 days per year due to his low back disability.  
Moreover, there is no evidence that the veteran has 
required frequent hospitalization for that disorder.  In 
essence, the record shows that the manifestations of his 
back disability are those contemplated by the 60 percent 
evaluation which is based on the average impairment in 
earning capacity.  38 C.F.R. § 4.1.  Accordingly, the 
Board finds no reason for referral of this case to the 
Director of VA Compensation and Pension purposes for a 
rating outside the regular schedular criteria.


ORDER

A 60 percent rating is warranted for a left S1 lesion, 
subject to the laws and regulations governing the award 
of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

